Title: From Thomas Jefferson to John Rutledge, Jr., 22 January 1789
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Dear Sir
Paris Jan. 22. 1789.

In one of my letters to Mr. Short I asked of him to convey me your commands relative to the letters I should receive for you; but not having received them, and presuming you will be some time stationary at Rome, I now send them. I do this the rather, because the greater part of them are from your father, and probably convey you domestic news. The several bills of exchange he had sent me for you have been always immediately endorsed and delivered to your bankers Messieurs Boyd & Ker who have promised to convey you the money. This practice shall be continued or any other you will please to point out, till my departure for America in the middle of April. It would be well to advise Govr. Rutledge to inclose them after that either to Mr. Short or some other person, lest your receipt of them should be suspended till my return. From America we have no late news, and I write to Mr. Short the news of Europe for which I must take the liberty of referring you to him. Accept my constant dispositions to be useful to you, and assurances of the esteem & attachment with which I have the honour to be Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

